Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
	The incorrect country of residence may have been entered incorrectly for Inventor Stuart Coulson on the February 5, 2020 Application Data Sheet.  Currently, Panama is listed as the Country of Residence.  

Drawings
The drawings are objected to because FIG. 1 contains color (grayscale).  Applicant should utilize hatching for the cross-sectional FIG. 1 as specified in 37 CFR 1.84(h)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 11, 13, 14, 15 and 16 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4 and 5, respectively, of U.S. Patent No. 10,954,912 in view of United States Patent No. 3,350,059 (Sproule hereinafter). 
Below is a side-by-side comparison of the U.S. Patent No. 10,954,912 claims (patent claims) and the relevant claims of the instant application (application claims).

U.S. Patent No. 10,954,912
Application 16/636,839
1. A hydraulic machine comprising: a runner of a Francis type; a head cover; and a lower cover, whereas the runner includes:
a low-pressure side; a high-pressure side; a crown; a band; and 






a plurality of blades, each blade having: a pressure surface; an oppositely facing suction surface; an edge adjoining the high-pressure side; and a spaced apart edge adjoining the low-pressure side of the runner, whereas the crown includes a sealing element to seal a space between the crown and the head cover against water from the high-pressure side, 






the runner having at least one passage draining high-pressure leakage water passing the sealing element to the low-pressure side, 

and the at least one passage has an inlet aperture located in a portion of the crown which during operation is exposed to the high-pressure leakage water, 

the at least one passage being located within at least one of the blades, 
the at least one passage leads from the inlet aperture to the band where the passage forms an opening leading to a space between the band and the lower cover, the space being in connection with the low-pressure side of the runner.


a low pressure side and a high pressure side, a crown, a band, 

a chamber formed between said head cover and said crown, and a chamber formed between said lower cover and said band; 

said runner having 
a plurality of blades each being defined by a pressure surface, an oppositely facing suction surface, an edge adjoining said high pressure side and a spaced-apart edge adjoining said low pressure side of said runner; said crown including a seal disposed to seal said chamber between said crown and said head cover against water from said high pressure side; 

said head cover having an air inlet formed therein connecting an area above said head cover with said chamber between said head cover and said crown; 

said runner being formed with at least one passage within one of said blades and configured 
said at least one passage having an inlet aperture located in a portion of said crown which, during operation, is exposed to high pressure leakage water; 

said passage leading from said inlet aperture to said band, where said passage forms an opening leading to said chamber between said band and said Page 4 of 7Docket No. VP-23239 Application No. PCT/EP2018/071616 Prel. Amdt. dated February 5, 2020 lower cover, and which chamber is in communication with said low pressure side of the runner.

is of single piece construction and is machined from a casting including the at least one passage
13. The hydraulic machine according to claim 11, wherein said blade that is formed with said passage
 is of single piece construction and is machined from a casting including said passage.
3. The hydraulic machine of claim 1, wherein the at least one blade in which the at least one passage is located includes:
a base part; and a cover part, the base part being of single piece construction including the entire edge adjoining the high-pressure side, the entire pressure side of the at least one blade, as well as the entire surface of the edge adjoining the low-pressure side, the base part containing a cavity and the cover part being attached to the base part above the cavity to form the at least one passage.
14. The hydraulic machine according to claim 11, wherein said blade that is formed with said passage comprises 
a base part and a cover part, said base part is of single piece construction including an entire edge adjoining said high pressure side, an entire pressure side of said blade, and an entire surface of an edge adjoining said low pressure side, and wherein said base part is formed with a cavity and said cover part is attached to said base part above said cavity to form said passage.
4. The hydraulic machine of claim 1, wherein the at least one blade in which the at least one passage is located includes:
a base part; and a cover part, the base part being of single piece construction including the entire edge adjoining the high-pressure side, the entire suction side of the at least one blade, as well as the entire surface of the edge adjoining the low-pressure side, the base part containing a cavity, the cover part being attached to the base part above the cavity to form the at least one passage.
15. The hydraulic machine according to claim 11, wherein said blade that is formed with said passage comprises 
a base part and a cover part, said base part is of single piece construction including an entire edge adjoining said high pressure side, an entire suction side of said blade, and an entire surface of an edge adjoining said low pressure side, and wherein said base part is formed with a cavity Page 5 of 7Docket No. VP-23239 Application No. PCT/EP2018/071616 Prel. Amdt. dated February 5, 2020 and said cover part is attached to said base part above said cavity to form said passage.
5. The hydraulic machine of claim 1, wherein the at least one blade in which the at least one passage is located 

is of single piece construction and






is produced by a rapid prototyping method including additive manufacturing.


is of single piece construction and 


17. The hydraulic machine according to claim 16, wherein said blade that 

is formed with said passage has the characteristics of having been formed by additive manufacturing.





As can be seen from above, application claim 11 additionally claims: “a chamber formed between said head cover and said crown, and a chamber formed between said lower cover and said band” and “said head cover having an air inlet formed therein connecting an area above said head cover with said chamber between said head cover and said crown.”
These added features however, are not unobvious.
Sproule shows in FIG. 1, a Francis type runner of a hydraulic machine having a chamber 25 formed between the head cover 24 and the runner crown 14, and a chamber formed between the lower cover (not numbered) and the runner band 15, and further the head cover 24 having an air inlet 26 (see col. 2, lines 24-26) connecting an area above the head cover 24 with the chamber 25 between the head cover 24 and the crown 14, for the purpose of aerating the chamber 25.  The unnumbered chamber is depicted as a space between the rotating band and the stationary cover.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify patent claim 1 such to add “a chamber formed between said head cover and said crown, and a chamber formed between said lower cover and said band” and “said head cover having an air inlet formed therein connecting an area above said head cover with said chamber between said head cover and said crown” as taught by Sproule for the purpose of including nominal chambers well known in the art for Francis type runners for hydraulic machines and for aerating the chamber formed between the head cover and the runner crown.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has claimed “a flow deflector” in claim 20.  There is no disclosure of structure, material or acts for performing the claimed function of deflecting flow. Nothing is shown in the drawings. Applicant is cautioned from adding new matter to the written disclosure or drawings.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5,823,740 (Cybularz et al. hereinafter).
For claim 11, Cybularz et al. teach in FIG. 1A and 1B a hydraulic machine, comprising: a runner of Francis type having a head cover 26, a lower cover 28, a low pressure side 18 and a high pressure side 16, a crown 36, a band 40, a chamber 74 (FIG. 1B) formed between said head cover 26 and said crown 36, and a chamber 60 formed between said lower cover 28 and said band 40; said runner having 
a plurality of blades 38 each being defined by a pressure surface 46, an oppositely facing suction surface 48, an edge 50 adjoining said high pressure side and a spaced-apart edge 52 adjoining said low pressure side of said runner; said crown 36 including a seal 70 disposed to seal said chamber 74 between said crown 36 and said head cover 26 against water from said high pressure side; said head cover 26 having an air inlet 78 formed therein connecting an area above said head cover 26 with said chamber 74 between said head cover 26 and said crown 36; said runner being formed with at least one passage 100, 104 within one of said blades and configured to drain high pressure leakage water passing said seal 70 to said low pressure side, said at least one passage 100, 104 having an inlet aperture 106 located in a portion of said crown 36 which, during operation, is exposed to high pressure leakage water; said passage 100, 104 leading from said inlet aperture 106 to said band 40, where said passage 100, 104 forms an opening 102 leading to said chamber 60 between said band 40 and saidPage 4 of 7Docket No. VP-23239Application No. PCT/EP2018/071616 Prel. Amdt. dated February 5, 2020lower cover 28, and which chamber 60 is in communication with said low pressure side of the runner (see 85 in FIG. 1B).
	


	For claim 19, Cybularz et al. clearly shows in FIG. 1B, the opening 102 of the passage 100 is formed at an equal or greater radial distance from an axis of rotation of the runner than the inlet aperture 106.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybularz et al. as applied to claim 11 above.
Cybularz et al. do not appear to show the position of the air inlet 78 at a smaller diameter than a location of the inlet aperture 106.
	The air inlet being at a smaller diameter than a location of the inlet aperture is one of only three possibilities.  The other two possibilities being either, the air inlet at the same diameter location as the .

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybularz et al. as applied to claim 11 above, and further in view of United States Patent No. 5,879,130 (Beyer et al. hereinafter).
For claim 14, Beyer et al. show in FIG. 11 and 13, a passage or duct 220 extending from the crown 202 being defined within the suction side 214 of the blade 206 as a cavity and a cover or plate 228 being placed on the blade 206 to form the passage or duct 220. Another cover or plate 245 is used with the blade in FIG. 11 and 15 to form the passage or duct at the trailing edge 218. Beyer et al. explain the blade 206 is formed of a leading edge 216, trailing edge 218, suction side 214 and a pressure side 212 (see column 6, lines 39-42).	
Because Cybularz et al. require a duct or passage from the crown 36 to the outlet passages 102 and extending within the blade, and Beyer et al. show a passage in a blade extending from the crown 202 to the trailing edge 218 being made from a cover plate 228 and a blade having a leading and trailing edge, and pressure and suction sides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the duct or passage of Cybularz et al. as shown in Beyer et al. by forming a shallow groove within the suction side 214 of the blade which comprise the nominal leading and trailing edges and pressure and suction sides, and 

For claim 15, Beyer et al. disclose in FIG. 25 and its related detailed description, the passage or duct 528 extending from the hub 508 to the trailing edge 526 being defined within the pressure side 520 of the blade 514 as a cavity and a cover or plate being placed on the blade 514 to form the passage or duct 528. Beyer et al. show the blade 514 is formed of a leading edge 524, trailing edge 526, suction side 522 and a pressure side 520.
Because Cybularz et al. require a duct or passage from the crown 36 to the outlet passages 102 and extending within the blade, and Beyer et al. show a passage in a blade extending from the hub 508 to the trailing edge 526 being made from a cover plate and a blade 514 having a leading and trailing edge, and pressure and suction sides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the duct or passage of Cybularz et al. as shown in Beyer et al. by forming a shallow groove within the pressure side 520 of the blade which comprise the nominal leading and trailing edges and pressure and suction sides, and covering the groove with a cover plate, for the purpose of manufacturing a blade with the internal passage by a known process.

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybularz et al. as applied to claim 11 above, and further in view of United States Patent Application Publication No. 2018/0372059 A (Slachmuylders hereinafter).
Cybularz et al. do not appear to teach the blade having characteristics of a rapid prototyping manufacturing method and more specifically, the characteristics of an additive manufacturing process.

Because Cybularz et al. is a hydraulic runner capable of being 3D-printed and is identified as manufactured in an integral process, and Slachmuylders teaches expressly the use of additive manufacturing for making a hydraulic blade, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the runner of Cybularz et al. by an additive manufacturing process as taught in Slachmuylders to have a runner with characteristics of the process.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybularz et al. as applied to claim 11 above, and further in view of United States Patent No. 5,879,130 (Beyer et al. hereinafter).
Cybularz et al. teach a passage through the blade, but there is no mention of another blade having a similar passage therethrough.  
Beyer et al. teach a hydraulic machine having a Francis runner where “at least one blade 32 includes an integrally formed gas passage 47” (col. 4, lines 47-48).
Because Cybularz et al. teach a plurality of blades and a passage in one of the blades, and Beyer et al. further teach at least one blade of a plurality of blades having a passage therein, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to manufacture a passage in another blade of Cybularz et al. as suggested in Beyer et al. for the purpose of duplicating the advantages of the first passage within the first blade.  



Examiner Note
Regarding claim 20 which has been rejected under 35 U.S.C. §112(b): Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RICHARD A EDGAR/Primary Examiner, Art Unit 3799